This opinion is subject to administrative correction before final disposition.




                                   Before
                       GASTON, HOUTZ, and GERRITY
                          Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                      Anthony T. STROMER, Jr.
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                               No. 201800320

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                           Decided: 28 December 2020

                                 Military Judge:
                                 John P. Norman

   Sentence adjudged 27 August 2018 by a special court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a mil-
   itary judge sitting alone. Sentence approved by convening authority: re-
   duction to E-1, confinement for eight months, and a bad-conduct dis-
   charge.1

                            For Appellant:
           Lieutenant Commander R. Andrew Austria, JAGC, USN

                                For Appellee:
                       Major Clayton L. Wiggins, USMC



   1 In accordance with a pretrial agreement, the convening authority suspended con-
finement in excess of 60 days and the bad-conduct discharge.
              United States v. Stromer, NMCCA No. 201800320
                            Opinion of the Court

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859,
866.
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       2